TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00545-CV



                                    Sajjad Hussain, Appellant

                                                  v.

     Tariq “Sam” Majeed and Muhammad Naeem d/b/a Corner Quick Stop, Appellees



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
       NO. D-1-GN-01-001209, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Sajjad Hussain filed his notice of appeal on August 1, 2013. On February 28, 2014,

the clerk of this Court notified appellant that his brief was overdue and that his appeal was subject

to dismissal for want of prosecution unless he filed his brief or responded to this notice by March 10,

2014. To date, appellant has neither filed his brief nor responded to this Court’s notice. Accordingly,

we dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b), (c).



                                               __________________________________________

                                               Jeff Rose, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed for Want of Prosecution

Filed: April 10, 2014